DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Claim 11 has reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Information Disclosure Statement
The information disclosure statement filed 07/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the mounting member is releasably connected to the lid housing, the sealing element is positioned for closing and opening a drinking opening in the housing, and a sealing assembly is moved by the operating assembly because the claim requires that these elements only have to be suitable for performing the claimed functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-16 is/are rejected under 35 U.S.C. 102a as being anticipated by U.S. PGPUB 2015/0201776 A1 to Elsaden et al. (“Elsaden”).

As to claim 14, Elsaden teaches the lid assembly according to claim 1, wherein the mounting member is releasably connectable to the lid housing by means of one or more resilient elements (flexible locking member 68), biased for gripping a portion of the lid housing (biased for gripping a cam surface 91 of respective retaining members 90 on the inner wall 82 of the thread ring 34 of the lid housing 40).
As to claim 15, Elsaden teaches a drinking container (beverage container 10) comprising a container body (container body 12), wherein in that said drinking container further comprises a lid assembly (lid assembly 14) according to claim 1.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsaden in view of WIPO WO 2005/115204 A1 to Swilion (“Swilion”).
As to claim 2, Elsaden teaches the lid assembly according to claim 1, but does not teach characterized in that the sealing assembly comprises a sealing arm that is moveably mounted onto the sealing assembly body, and that is provided with the sealing element.
Swilion teaches characterized in that the sealing assembly (Fig. 9) comprises a sealing arm (lever 37) that is moveably mounted onto the sealing assembly body, and that is provided with the sealing element (valve 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sealing arm moveably mounted onto the assembly body of Swilion with the lid assembly as taught by Elsaden to provide a valve that is detached from the lid without movement means having to be operated and completely cleaned (Swilion, pg. 1, lines 16-19).
As to claim 13, Elsaden teaches the lid assembly according to claim 1, but does not teach wherein the mounting member comprises a circumferential mounting frame, releasably connectable to a side wall of the lid housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mounting member of Swilion with the lid assembly as taught by Elsaden to provide a valve that is detached from the lid without movement means having to be operated and completely cleaned (Swilion, pg. 1, lines 16-19).
Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733